AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1 of   13,;(f'.
                                                       UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                            V.                              (For Offenses Committed On or After November I, 1987)



                      Jose Joaquin Vazquez-Troncoso                                         Case Number: 2:19-mj-12017

                                                                                            Federal Defenders
                                                                                            Defendant's Attorney


REGISTRATION NO. 98578208                                                                                          FILED
THE DEFENDANT:
                                                                                DEC 3 0 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                 ----------------+--------------+----
 •   was found guilty to count( s)
     after a plea of not guilty.                                      i seuTHERN Ji;;, l RICT Cr r~w~~ i
     Accordingly, the defendant is adjudged guilty of such count(s), wh~clrinvolvethe fo1low~nse(s):

Title & Section                                       Nature of Offense                                                      Count Number(s)
8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                            1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                             •        TIME SERVED
                                                                                      ·1         <'__,.(,'(\\
                                                                                                        1,   /                  days
                                                                                        \

IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, Q_ecember 30, 2019
                                                                                    Date of Imposition of Sentence
             I,       :                      (-.,.


             ', Ir, \ .-,                        . /          \
                                             ''-. ..,./,, ,,
      •          \''\\'
                  \
                   ,
                          \
                                    \
                                     t   ""··,·.'
                                            \ \   .    ·' 1 m1·__.
                                                       jl   ·1   \

Rece1 ved         ,           •<'.,)}\}sJ\j · , -j_              \
             DUSM




Clerk's Office Copy                                                                                                                    2:19-mj-12017
